Citation Nr: 1118847	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of injuries to the left fifth and the right fourth finger with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, recharacterized the Veteran's residuals of an injury to the left fifth finger and residual of an injury to the right fourth finger, both separately rated as 0 percent (noncompensable) disabling, as residuals of injuries to the left fifth finger and the right fourth finger with degenerative joint disease and assigned a joint 10 percent rating under Diagnostic Codes 5010-5230, effective January 26, 2005.  In November 2005, the Veteran filed a notice of disagreement (NOD) with the assigned rating; and the RO issued a statement of the case (SOC) in November 2006.  The following month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  A supplemental SOC (SSOC), reflecting the continued denial of the claim, was issued in August 2007.

Inasmuch as a higher rating for the Veteran's residual disability affecting the left fifth finger and right fourth finger is assignable, and the Veteran is presumed to seek the maximum available benefit, the matter of an increased rating for his residual disability affecting the left fifth finger and right fourth finger remains for appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny this matter (as reflected in an October 2009 SSOC) and returned the matter on appeal to the Board for further consideration.

In December 2009, the Board again remanded the claim on appeal to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence (specifically, an addendum VA examination opinion to address whether it was possible to separate the Veteran's carpal tunnel syndrome symptoms from those of his service-connected residual disability affecting the left fifth finger and right fourth finger symptoms and to identify which symptoms were attributable to the service-connected residual disability affecting the left fifth finger and right fourth finger).  After completing the requested development, the AMC continued to deny the matter on appeal (as reflected in a February 2011 SSOC) and returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to January 2005 claim for increase, the Veteran's residual disability affecting the left fifth finger and right fourth finger has been manifested by deformity and aching in the end joints of his fingers, joint stiffness, inability to bend the tip of the right small finger, and chronic pain in the finger joints; there has been no showing of arthritis affecting two or more joint groups, nor is there evidence of, or of disability comparable to, ankylosis or amputation of either finger.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of injuries to the left fifth and the right fourth finger with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5230 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the November 2006 SOC set forth the criteria for higher ratings for the disability on appeal.  The criteria were also set forth in a May 2008 letter to the Veteran.

Also, a May 2008 post-rating letter provided the appellant with information pertaining to what information and evidence was needed to substantiate a claim for a higher rating for the disability on appeal, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The May 2008 letter, along with a January 2010 letter, also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the February 2011 SSOC reflects readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the above-described notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, treatment records from Colorado Springs Orthopaedic Group, and the reports of March 2005, June 2008, July 2008, February 2009 and March 2010 VA examinations.  Also of record and considered in connection with the appeal are the transcript of the September 2007 Board hearing, and various written statements provided by the Veteran and by his representative, on his behalf.  No further RO action on this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's residual disability affecting the left fifth finger and right fourth finger has been evaluated under Diagnostic Code 5010, for arthritis due to trauma substantiated by x-ray findings, which under Diagnostic Code 5003, is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  The diagnostic code pertaining to limitation of motion of the ring or little finger is Diagnostic Code 5230, which provides for only a 0 percent (noncompensable) rating, regardless of whether the major or minor extremity is affected.  See 38 C.F.R. § 4.71a.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.


The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 provides, in relevant part, that:

(1) For the long, ring, and little fingers (digits III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

The Board also notes, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Historically, during service, the Veteran jammed his left fifth finger and right fourth finger and was treated by splinting.  At the time of the retirement examination, he was unable to fully extend the distal joints of the right fourth finger and left fifth finger.  In a January 1982 rating decision, the RO granted service connection and assigned separate noncompensable ratings for the right fourth finger and left fifth finger disabilities.  he Veteran filed his current claim for increase in January 2005.  

A January 2005 VA treatment record notes the Veteran's loss of dexterity of the left hand and deformities of both hands.  The Veteran reported a history of multiple mallet deformities which developed as a result of injury sustained during his period of service.  Initially, the mallet deformity did not affect the Veteran; however, over time, he noticed the gradual onset of dropping objects and a general achiness in his left hand.

On objective examination, there were mallet deformities of the right and long fingers of both hands with secondary swan neck deformity at the PIP joints.  There was intrinsic tightness of all fingers of both hands, most prominent on the left long and ring fingers.  X-rays showed moderate joint space narrowing of the left index and long MP joint but no significant arthritis of the interphalangeal joints.

The diagnosis was chronic mallet deformities left and right hands with secondary swan neck and intrinsic tightness.  Intrinsic release procedure of the left hand was discussed but not strongly recommended.  The Veteran was encouraged to return if he had a worsening of symptoms.

The report of the March 2005 VA examination reflects that the Veteran complained of pain and grip strength weakness in his hands.  Specifically, he complained of intermediate, sharp pain in the distal joints.  On objective examination he had apparent Heberden's nodules on the distal joints of all his fingers with complaints of pain and discomfort.  He had no obvious edema or evidence of any anatomical defect, except for the Heberden's nodules.  He was able to move his thumbs and fingers and they were able to touch each other at any time.  The tip of his thumb and his fingers could be approximated with no problem and the tips of his fingers could approximate the median transverse of the fold of his palm quite easily.  He was right handed and had good grasp strength in both hands (5 out of 5).  Tinel and Phalen tests were both absent and there was no evidence of any carpal tunnel syndrome.  MCP joint range of motion was 0 to 90 degrees, PIP joint range of motion was 0 to 100 degrees, and DIP joint range of motion was 0 to 70 degrees in all fingers, except for the left fifth finger.  He had lost complete range of motion in his DIP joint of his left fifth finger.  There was no obvious functional deficiency with regard to either range of motion or grip/functional performance of the right fourth finger. 

The diagnosis was residual injury of the left fifth finger (complete loss of range of motion of the DIP joint) and no evidence of any adverse residual of the right fourth finger.  A handwritten notation indicates that x-ray evidence of mild degenerative joint disease of PIP and MCP and carpal deformity.  Additionally, there was seen mild swelling of the 1st MCP joint.  There was no change in active or passive range of motion during repetition of testing or additional loss of range of motion due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordianation.

An August 2005 private treatment record indicates that steroid injection previously provided significant improvement of right carpal tunnel symptoms; however, there was a recurrence of severe symptoms.  The Veteran indicated that he desired carpal tunnel release.  A November 2005 private treatment record indicated that the Veteran had recovered from right carpal tunnel release.  He did have some persistent numbness in the median distribution on the right side with some persistent weakness.  There were also noted very mild left carpal tunnel syndrome symptoms.

The report of the June 2008 VA neurological examination reflects a diagnosis of bilateral carpal tunnel syndrome with numbness, tingling and some pain, primarily present in the right hand and to a lesser degree in the left hand.  There was a report of an abnormal EMG nerve conduction testing and the Veteran underwent right carpal tunnel release in the right arm.  He had significant recovery; however, there were still some residual symptoms in the right arm, including occasional problems dropping objects and intermittent episodes of discomfort in the arm and increased tingling and numbness, primarily in the median nerve distribution.

In the report of the July 2008 VA orthopedic examination, the examiner documented the extensive review of the claims file.  The Veteran's chief complaint was deformity and aching in the end joints of his fingers and intermittent tingling involving the tips of his fingers in both hands.  He also complained of finger joint stiffness bilaterally; however, there was no locking or inability to move finger joints except in the end joint of the right small finger.  The Veteran reported that he had been unable to bend the tip of the right small finger since his in-service injury in 1980.

The Veteran reported that the right carpal tunnel surgery was quite helpful in relieving the numbness and pain; however, he was unable to recover maximal power in the hand and had difficulty with grip strength at times.  He had similar intermittent tingling in all the left fingertips.  There was no sustained numbness in either hand.  There was no history of neck trauma or neck pain with radiation into his upper extremities.  Although the finger joints have chronic pain, there was no associated intermittent swelling or variable enlargement of the end joints.  The pain in the joints of his fingers was chronic and of low intensity; however, it could increase without warning.  He did not require medication to manage his hand pain.

On examination, there was very mild prominence over the dorsum of the DIP joints of the digits of both hands, consistent with degenerative changes.  On the right hand, there was no obvious swelling of the hand or the digits.  He had noted scar over the proximal palm.  There was no fullness over the flexor tunnel and Tinel, Phalen and median nerve compression test were negative over the carpal tunnel.  Right wrist flexion was 0-65 degrees; extension, 0-45 degrees; radial deviation 0-20 degrees; and, ulnar deviation, 0-45 degrees.  The wrist was stable to provocative carpal testing and flexor/extensor strength grades were 5/5 against resistance.  There was no evidence of thenar atrophy and the "O" test (thumb pulp to small finger pulp against resistance) was negative.  There was no evidence of ulnar innervated intrinsic muscular atrophy with the FDI strength graded 5/5 against resistance and abduction and adduction of the finger against resistance was also 5/5.  At resting posture, there was no evidence of claw deformity; with full digital extension there was no clawing of the small and ring gingers or the "pope" position of median neuropathy.  There were notable mallet deformities involving the ring and long finger and associated hyperextension of the PIP joints with full digital extension.  The DIP joint of the right ring finger was fixed at 0 degrees and with bracing of the small finger PIP joint.  There is no active pull through of the flexor digitorum profundus (FDP) tendon and he is unable to actively flex the distal phalanx.

Range of motion of the fingers was recorded as: thumb flexion/extension, MP 50 degrees/-15 degrees, PIP 55 degrees/20 degrees; index finger flexion/extension, MP 75 degrees/-10 degrees, PIP 90 degrees/0 degrees, DIP 45 degrees/-5 degrees; long finger flexion/extension, MP 80 degrees/-20 degrees, PIP 95 degrees/10 degrees, DIP 65 degrees/-10 degrees; ring finger flexion/extension, MP 75 degrees/-20 degrees, PIP 100 degrees/20 degrees, DIP 60 degrees/-20 degrees; small finger flexion/extension, MP 80 degrees/0 degrees, PIP 90 degrees/0 degrees, DIP 0 degrees/0 degrees.

The Veteran was able to form a full fist with the right hand with touching the pulp of the fingers to the distal palmar crease completely with 0 cm gap.  The small finger pulp could touch the palmar surface; however, due to lack of distal phalanx flexion, there was 2 cm distance in bringing the distal small finger pulp to the distal palmar crease.  He was able to oppose the thumb to the palmar base of the small finger.  On sensory examination, 2-point discrimination measured 6 mm (normal) in the palmar and digital median and ulnar distributions of the right hand.  On the dorsum of the hand, sensation was intact to sharp/dull stimuli over both the ulnar and radial aspects of the hand dorsum and digits with no sensory deficits identified.  There was no tenderness in the right volar or posterior forearm musculature.  There was no tenderness to palpation over the cubital tunnel at the elbow level.  Tinel sign was negative as was elbow hyperflexion test.  There was no lateral or medial epicondylar tenderness to palpation and no olecranon tenderness or fluid detected.  Elbow flexion was from 0 to 140 degrees, extension was to 0 degrees with 15-degree carrying angle.

On the left hand there was enlargement of the DIP joints of the fingers and thumb with mild mallet deformities.  Tinel, Phalen and median nerve compression tests were negative.  There was no fullness of the flexor tunnel with passive wrist extension.  Left wrist flexion was from 0 to 65 degrees; extension was from 0 to 50 degrees; radial deviation was from 0 to 20 degrees; and, ulnar deviation was from 0 to 50 degrees.  Wrist flexor and extensor strength grades 5/5 against resistance.  There was no evidence of thenar atrophy with excellent muscle bulk and the "O" test was negative.  The 1st dorsal interosseus grades 5/5 against resistance and there was no evidence of ulnar innervated intrinsic muscle atrophy.  Full abduction and adduction of the fingers was accomplished, grading 5/5 against resistance.  He was able to make a full tight fist with the fingers of the left hand, bringing all the pulps to the distal palmar crease with 0 cm gap.

Range of motion of the fingers was recorded as: thumb flexion/extension, MP 55 degrees/-25 degrees, PIP 60 degrees/30 degrees; index finger flexion/extension, MP 70 degrees/0 degrees, PIP 90 degrees/10 degrees, DIP 55 degrees/-20 degrees; long finger flexion/extension, MP 80 degrees/10 degrees, PIP 90 degrees/20 degrees, DIP 65 degrees/-15 degrees; ring finger flexion/extension, MP 85 degrees/10 degrees, PIP 85 degrees/25 degrees, DIP 55 degrees/-30 degrees; small finger flexion/extension, MP 90 degrees/5 degrees, PIP 90 degrees/-5 degrees, DIP 60 degrees/-25 degrees.

He was able to oppose the thumb pulp to the palmar base of the small finger.  On sensory examination, 2-point discrimination measured 6 mm (normal) in the palmar, digital, median and ulnar nerve distributions.  On the hand/digital dorsum, sensation was intact to sharp/dull stimuli with no sensory deficits detected.  There was no tenderness to palpation of the forearm musculature volar or posteriorly.  At elbow level, there was no tenderness over the medial or lateral epicondyle or olecranon bursa.  There was no tenderness over the cubital tunnel and elbow hyperflexion test was negative.  Elbow flexion was from 0 to 140 degrees; extension was to 0 degrees with 15-degree carrying angle.  No claws deformity was identified.

On testing circulation in both hands, the Allen test produced a 3 second delay blush in both ulnar and radial artery distributions in both hands.  2-point and key pinch grading was 5/5 against resistance in both hands.  Gross grasp strength was estimated equivalent bilateral.

There was no tenderness to palpation over the shoulder joints and at the cervical level.  There was no tenderness to palpation of the cervical spine in the midline and no paraspinal muscular tenderness or tightness detected.  Spurling test was negative bilaterally.

On repetitive exertional testing, in both hands, with rapid 10/10 flexion/extension of the digits, he maintained full arc of motion and had no increase in pain after 10/10 repetitions bilaterally.  With 2-pound weight, he performed 10/10 flexion/extension wrist curls with no change in arc of motion and no increase in wrist joint pain bilaterally at 10/10 repetitions.  There was no additional functional impairment of the fingers, thumb or wrist bilaterally due to pain, weakness, limited endurance, fatigability or incoordination on repetitive use.  

In the right hand, x-ray reports showed no fracture or dislocation.  There were small stable cystic areas in the second and third metacarpal heads.  There was minimal narrowing of the ulnar side of the middle finger and CP joint.  In the left hand, x-ray reports showed no fracture or dislocation.  A small cystic change in the third metacarpal head was noted.  Also noted was degenerative disease in the MCP joint of the index finger.

The diagnoses were disruption extensor tendon insertions, right ring and left small fingers, status post splintage with residual mallet deformities and secondary proximal interphalangeal hyperextension (swan neck deformity); disruption flexor digitorum profundus insertion, distal phalanx of the right small finger with loss of distal phalanx flexion; bilateral carpal tunnel syndrome (status post surgical release, right hand; status post steroid injection, left hand) with residual mild ulnar dysesthesias; and, small joint degenerative joint disease, mild, due to chronologic aging.

The examiner opined that the disability of the right 4th finger and left 5th finger was not to any degree comparable to amputation of the specific finger.  Additionally, there was no identifiable ankylosis of the Veteran's service-connected fingers.  The examiner also opined that it was unlikely that the Veteran's right carpal tunnel syndrome represented a residual or progression of his in-service injury to the right hand for which service connection had been granted.  In this regard, the examiner noted the Veteran had no complaints of carpal tunnel syndrome in service and the passage of time between the Veteran's discharge in 1981 and the onset of carpal tunnel in 2005.  The examiner explained that the Veteran's carpal tunnel syndrome development was on an idiopathic basis with no relationship to the finger injuries sustained during his period of service.

In a March 2010 VA addendum examination report, the examiner who conducted the July 2008 examination opined that it was possible to separate the Veteran's carpal tunnel syndrome symptoms from the symptoms associated with his service-connected residual disability affecting the left fifth finger and right fourth finger.  The examiner identified deformity and aching in the end joints of his fingers in both hands (right ring, right small, left small), finger joint stiffness, inability to bend the tip of the right small finger and chronic pain in the finger joints.  The service-connected hand disability was identified as disruption extensor tendon insertions, right ring and left small fingers, status post splintage with residual mallet deformities and secondary proximal interphalangeal hyperextension (swan neck deformity); disruption flexor digitorum profundus insertion, distal phalanx of the right small finger with loss of distal phalanx flexion.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a rating in excess of 10 percent is not warranted for the residual disability affecting the left fifth finger and right fourth finger at any point pertinent to the current, January 2005 claim for increase.  

At the outset, it is noted that, in the prior December 2009 remand, the Board specifically instructed the RO, via the AMC, to obtain an addendum VA examination opinion to address whether it was possible to separate the Veteran's carpal tunnel syndrome symptoms from those of his service-connected residual disability affecting the left fifth finger and right fourth finger symptoms and to identify which symptoms were attributable to the service-connected residual disability affecting the left fifth finger and right fourth finger.  As noted, in the March 2010 VA addendum examination report, the examiner specifically stated that it was possible to separate the Veteran's carpal tunnel syndrome symptoms from the symptoms associated with his service-connected residual disability affecting the left fifth finger and right fourth finger.  As such, consideration of the diagnostic code for evaluating carpal tunnel syndrome is not appropriate in this case.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516; see also Mitleider v. Brown, 11 Vet App 181 (1998).

In this case, it is clear that the Veteran has residual disability affecting the left fifth finger and right fourth finger, resulting in some limitation of motion of the fingers, and that some degenerative arthritis has been confirmed-although not clearly in the digits for which service connection has been granted.  Even if so, as noted, under Diagnostic Code 5230, limitation of motion of either the ring or little finger of either hand is noncompensable.  Here, in assigning the single 10 percent rating, the RO treated impairment of the left fifth and right fourth finger as a group of minor joints under Diagnostic Code 5003, warranting a 10 percent rating for arthritis with limited, albeit, noncompensable motion.  

However, no more than the assigned 10 percent rating is warranted.  As indicated, there is no showing of arthritis involving  two or more groups of joints; hence, Diagnostic Code 5003 provides no basis for assigning a 20 percent rating on the basis of incapacitating exacerbations.  The Board also notes that there is no showing of, or of disability comparable to, ankylosis or amputation of either finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5254 and 5256.  To that end, the July 2008 VA orthopedic examiner opined that the limitation of motion of the right 4th finger or left 5th finger was not to any degree comparable to amputation of the specific finger and there was no identifiable ankylosis of the Veteran's service-connected fingers, and there is otherwise no evidence of amputation or ankylosis of either finger.

Even when functional loss associated with the Veteran's complaints of pain, stiffness and weakness is considered (consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), the pertinent evidence does not support assignment of any higher rating for the residual disability affecting the left fifth finger and/or right fourth finger at any point pertinent to the current claim for increase.  In this regard, as indicated, the July 2008 VA examiner explicitly stated that there was no additional functional impairment even on repetitive testing.  The Board also notes that there is otherwise no basis for assignment of any higher rating for the residual disability affecting the left fifth finger and right fourth finger based on consideration of these factors.  

There also is no basis for assignment of a higher rating under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating, pursuant to Hart, in this appeal, and that the claim for a rating in excess of 10 percent for the Veteran's residuals of injuries to the left fifth and the right fourth finger with degenerative joint disease is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of injuries to the left fifth and the right fourth finger with degenerative joint disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


